Citation Nr: 0822129	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  98-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for arthritis and 
calcaneal spurs of the left ankle, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for a low back 
disability, rated as 20 percent disabling prior to June 13, 
2003, and as 40 percent disabling as of that date.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1997, October 1998, and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2000 and May 2005 the Board remanded this case 
for further evidentiary development.  In December 2006, the 
Board issued a decision in which it decided several issues 
then on appeal and remanded the issues of entitlement to 
increased ratings for arthritis and calcaneal spurs of the 
left ankle and a low back disorder, entitlement to a TDIU, 
and entitlement to an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  The case has 
now been returned to the Board for further appellate action.  

The Board notes that in May 1999, a Travel Board hearing was 
held before a Veterans Law Judge who has since retired from 
the Board.  A transcript of that hearing is associated with 
the claims files.  In a July 2006 letter, the Board informed 
the veteran that he had a right to another Board hearing and 
that if he did not respond to the letter within 30 days, the 
Board would assume that he did not desire another Board 
hearing.  The veteran did not respond to the letter.  
Accordingly, the undersigned Veterans Law Judge issued the 
December 2006 Board decision and will decide the remaining 
issues on appeal.




FINDINGS OF FACT

1.  Arthritis and calcaneal spurs of the left ankle are 
manifested by not more than marked limitation of motion.  

2.  Prior to June 13, 2003, the veteran's low back disability 
was not manifested by more than muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.

3.  As of June 13, 2003, the veteran's low back disability 
has been manifested by not more severe lumbosacral strain.

4.  The veteran is not unable to obtain or maintain any form 
of substantially gainful employment due the combined effects 
of his service-connected disabilities.

5.  The veteran's service-connected disabilities do not 
result in visual impairment or the loss or permanent loss of 
use of a hand or foot.

6.  The veteran's service-connected disabilities do not 
result in ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis and calcaneal spurs of the left ankle have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5271 (2007).

2.  The criteria for a rating in excess of 20 percent for low 
back disability prior to June 13, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295 (2003) .

3.  The criteria for a rating in excess of 40 percent for low 
back disability from June 13, 2003, forward, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007)

5  The criteria for entitlement to financial assistance in 
acquiring an automobile and adaptive equipment, or for 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the manifestations of his low back 
and left ankle disabilities are severely limiting, and that 
he is unable to work due to the combined effects of his 
service-connected disabilities.  He also believes that he is 
entitled to an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only, due to service-
connected disabilities.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The veteran's claims were initially adjudicated before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA in March 2003.  Additional 
VCAA letters were sent to the veteran in May 2005, March 
2006, and January 2007.  

The veteran was informed that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on his employment and daily life.  
He was also provided appropriate notice with respect to the 
effective-date element of the claims.  He was given 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case and 
Supplemental Statement of the Case.  

Although notice was not provided before the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that the claims were 
readjudicated in full in the November 2007 supplemental 
statement of the case.  There is no reason to believe that 
any ultimate decision of the originating agency would have 
been different had appropriate notice been provided at an 
earlier time.    

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Increased Ratings for Low Back & Left Ankle Disabilities

A.  General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

B.  Residuals of a Low Back Injury

Legal Criteria

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  The 
veteran's low back disability is characterized as lumbosacral 
strain.  In a January 2007 rating decision, the RO granted an 
increased rating to 40 percent, effective from June 13, 2003, 
under diagnostic code 5237, but denied an evaluation in 
excess of 20 percent prior to that date.  The Board will 
discuss all potentially relevant criteria.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

In the December 1997 rating decision on appeal, the RO denied 
a rating for the veteran's low back disability in excess of 
20 percent, under Diagnostic Code 5295.  The claim was filed 
in 1996.  A January 2007 decision of the originating agency 
increased the veteran's disability rating to 40 percent, 
effective June 13, 2003, where it has since remained.  In the 
most recent rating decision, the originating agency has 
employed the new Diagnostic Criteria, DC 5237.  

Under the schedular criteria in effect prior to September 23, 
2003, the functional impairment of the low back more nearly 
approximates the criteria for a 20 percent disability rating 
for lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position under Diagnostic Code 5295.  There is no 
evidence of severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion which 
would allow for a 40 percent rating under Diagnostic Code 
5295.  In addition, the evidence shows that the limitation of 
motion of the veteran's low back does not more nearly 
approximate severe than moderate during the period prior to 
June 12, 2003.  Up to and including the date of the June 12, 
2003, VA examination, the record reflects that he veteran had 
minimal manifestations of longstanding low back pain of 
unknown etiology.  A VA examination in August 1996 revealed a 
normal gait and no other significant abnormalities.  On range 
of motion testing, forward flexion was to 80 degrees, 
extension was to 25 degrees, bilateral lateral flexion was to 
30 degrees and rotation was to 25 degrees bilaterally.  There 
was no evidence of weakness but the veteran did have evidence 
of muscle spasm while performing range of motion exercise.  A 
VA X-ray study in February 1998 showed minimal spondylosis 
appearing similar to a study in August 1996.  There were 
degenerative changes in the lumbar spine, and mild sclerosis 
in the sacroiliac joints.  In September 1998, he complained 
of a painful low back, but there was no evidence of any 
treatment or therapy for the back.  

These findings are indicative of no more than moderate 
limitation of motion and do not support more than a 20 
percent rating under Diagnostic Code 5292 or Diagnostic Code 
5295.  The primary manifestations are pain and muscle spasm 
on bending.  However, the Board must consider other factors 
such as lack of endurance, functional loss due to pain, pain 
on use and during flare-ups, weakened movement, excess 
fatigability, and incoordination.  In this regard, the Board 
notes that the 1996 examination report indicates that the 
veteran had evidence of spasm with range of motion but did 
not provide an estimate of any limitation of motion due to 
fatigue, weakness, or lack of endurance.  Therefore, this 
examination report does not support the assignment of more 
than a 20 percent rating under Diagnostic Code 5295.  In 
addition, as noted above, the veteran did display muscle 
spasm but neither listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion was found.  Therefore, he 
does not warrant a rating in excess of 20 percent under the 
former criteria for evaluating lumbosacral strain at any time 
prior to June 12, 2003.  

Similarly, based on the June 12, 2003, VA examination, the 
veteran's low back disorder does not warrant more than a 20 
percent rating under the former criteria for evaluating 
lumbosacral strain set forth at DC 5295.  The veteran 
manifested diffuse lumbosacral tenderness, but still had 45 
degrees of flexion and 15 degrees extension.  Bending was 20 
degrees bilaterally.  MRI showed congenital spinal stenosis 
and X-rays showed degenerative changes.  Thus, there was 
still no listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion..  

Under the new and former criteria, the Board has concluded 
that the veteran's low back disability meets the criteria for 
40 percent disability rating and no higher as of the day 
following the June 12, 2003, VA examination.  Notably, during 
the January 2007 VA examination, the range of motion was more 
consistent with the 40 percent criteria found at DC 5237.  
The examination showed forward flexion of the thoracolumbar 
spine greater than 30 degrees.  There was objective evidence 
of painful motion, spasm, weakness and fatigue with 
repetitive motion.  There was also tenderness of the lumbar 
spine.  Thus, with consideration of all pertinent disability 
factors, it is clear that the veteran's low back disability 
more nearly approximates a 40 percent rating from June 13, 
2003, to the present.  The Board notes for the same reasons 
that the criteria for a 40 percent rating are met under the 
former criteria for the time period from June 13, 2003, to 
the effective date of the new criteria.  However, at no time 
are the criteria for a rating in excess of 40 percent met.  
In this regard, the Board notes that throughout the period of 
this claim, the veteran has retained some useful motion of 
the spine.  

The veteran has never been diagnosed with intervertebral disc 
syndrome, and there is no evidence of any incapacitating 
episode of back symptoms requiring bed rest prescribed by a 
physician.  To the extent that the examiner in January 2007 
notes neurogenic claudication, this is attributed to 
congenital lumbar stenosis, and is not characterized as 
intervertebral disc syndrome by any medical professional.  

The Board has also concluded that a separate rating is not 
warranted for neurological impairment in the lower 
extremities.  In this regard, the Board notes that the 
January 2007 examiner observed that the veteran was 
neurologically negative; both sensory and motor functions 
were normal and motor strength was 5/5.  Rectal tone was 
normal and deep tendon reflexes were 1+.  

The Board has a considered whether there is any other 
schedular basis for granting a higher schedular rating for 
any portion of the evaluation period but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U. S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).





C.  Left ankle disability

Legal Criteria

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).

Analysis

The veteran contends that his service-connected left ankle 
disability is more severe than the current 20 percent rating 
reflects.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has also reviewed all evidence of record pertaining to the 
history of the service-connected left ankle disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's left ankle disability is rated 20 as percent 
disabling under Diagnostic Codes 5010 and 5271, effective 
from March 1997.  

Having examined the evidence in this case, the Board 
concludes that a rating in excess of 20 percent rating is not 
warranted under Diagnostic Codes 5010, 5271 or any other 
applicable Diagnostic Code.

On VA examination in August 1996, there was mild limitation 
of motion with dorsiflexion to 10 degrees and flexion 20 
degrees bilaterally.  VA examination in October 1997 revealed 
complaints of constant pain, weakness and stiffness in both 
ankles.  It was reported he was walking with a cane with 
difficulty.  He could not stand on both feet.  There were a 
partial tear or sprain injury, effusion of the retrocalcaneal 
bursa and degenerative changes of the tibiotalar joint.  Also 
noted was focal osteochondritis dissecans and possible 
subchondral cysts.  On VA examination in June 2003, the left 
ankle had 10 degrees of dorsiflexion and 35 degrees plantar 
flexion bilaterally.  There was no point tenderness and the 
ankle was stable.  X-rays showed subchondral cyst bilaterally 
but good maintenance of joint space.  

The veteran was afforded a VA examination for his left ankle 
in January 2007.  At that time, the ankle was noted to be 
painful.  There was an antalgic gait.  The veteran used no 
assistive aids to walk.  Dorsiflexion was to 10 degrees and 
plantar flexion was to 45 degrees.  There was no pain on 
initial range of motion.  There was some swelling of the 
ankle and there was correctable valgus deformity.  Repetitive 
testing produced decreased range and fatigue, weakness, lack 
of endurance and incoordination.  X-rays showed mild 
degenerative changes and calcaneal spur.  The disability was 
characterized as posterior tibial tendon dysfunction stage 2 
and mild ankle arthrosis, moderate in severity.  VA treatment 
records show complaints consistent with this examination.  

Based on this evidence, the Board finds that the limitation 
of motion of the veteran's left ankle is not more than 
moderate.  In this regard, the Board notes the consistently 
near normal range of motion.  

The medical evidence consistently indicates that the veteran 
retains useful motion of his left ankle.  The disability does 
not warrant a higher rating under Diagnostic Code 5270.  
There is no ankylosis.  The Board has also considered whether 
a higher rating for this disability is warranted under any 
other diagnostic code but has found none.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted 
more than a 20 percent rating.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

D.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for either of the 
service-connected disabilities at issue and that the 
manifestations of such are consistent with the schedular 
criteria.  The veteran is employed and appears to be capable 
of fulfilling the functions of his occupation, despite the 
fact that the most recent VA examinations reflect that his 
service-connected disabilities would make him better suited 
to sedentary work with less work around machines.  None of 
the evidence shows that the manifestations of either of the 
disabilities at issue are unusual or exceptional.  In sum, 
there is no indication that the average industrial impairment 
from either of the disabilities would be in excess of that 
contemplated by assigned evaluations.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

III.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.

A finding of total disability is appropriate, "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The TDIU claim was filed in August 1998.  Since that time, 
the veteran has been rated at multiple levels for his 
disabilities.  In addition to the veteran's low back 
disability and his left ankle disability, discussed above, 
service connection is currently in effect for hypertension, 
rated 10 percent disabling since December 1996, and 
polycythemia, rated 40 percent disabling from March 1997 and 
10 percent disabling from January 2007.  The veteran's 
combined rating was 70 percent effective from March 25, 1997, 
and 60 percent effective from January 2007.  Therefore, he no 
longer meets the minimum schedular criteria for a total 
rating based on unemployability.  

Moreover, the Board does not find that the veteran was unable 
to work due to service-connected disabilities during any 
portion of the period on appeal.  The record does not contain 
any medical opinion that the service-connected disabilities 
combined to make him unable to work during that time period.  
Rather, there is persuasive medical evidence to the contrary.  

The veteran was afforded VA examinations in January and 
February 2007 to assess the impact of his service-connected 
disabilities on his ability to perform work-type activities.  
These examiners reviewed the claims folders prior to 
rendering their opinions.  It was noted in both examination 
reports that the veteran was working, and had been working, 
for a significant period of time as a book binder.  The 
report of a VA hypertension-related examination in February 
2007 indicates that the hypertension and polycythemia vera 
contribute to dizziness which would make it unsafe when it 
occurs with the veteran's current occupation of operating a 
book binder.  In the January 2007 orthopedic examination, the 
physician opined that, although the veteran had severe and 
very significant disability due to his left ankle and low 
back, he could still perform gainful sedentary employment.  
The examiner was surprised that the veteran was still engaged 
in manual labor.  The examiner noted that the veteran 
conceded that he could work in a sedentary job.  

In sum, the medical opinion evidence, particularly the 
January 2007 evidence indicating the veteran could still 
perform sedentary work, is decidedly against the veteran's 
assertion that his service-connected disabilities preclude 
him from securing or maintaining a substantially gainful 
occupation.

The Board has considered the veteran's statements with 
respect to his symptoms and the resulting impact on his 
employment.  

The veteran's statements are generally consistent with the 
medical opinions, in that he reports difficulty performing 
physically demanding tasks.  However, the veteran's 
statements do not suggest that all substantially gainful 
employment would be precluded.  The Board also finds it 
significant that the veteran has in fact been employed for 
most of the period on appeal.  This is ample demonstration 
that certain kinds of substantially gainful employment are 
possible.

In conclusion, while there is no question that the veteran 
has significant occupational impairment as a result of his 
service connected disabilities, the disability ratings are 
ample recognition that these impairments make it difficult to 
obtain or keep employment.  However, the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The competent medical opinion evidence 
of record has consistently shown that he is employable.  
Accordingly, the Board concludes that a TDIU is not in order.

As to extra-schedular consideration of TDIU, pursuant to 38 
C.F.R. § 4.16(b), when a claimant is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here, the Board has specifically found 
that the veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  Accordingly, referral of the case 
for extra-schedular consideration is not warranted.

IV.  Automobile and Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to service-connected 
disability, has: (1) the loss or permanent loss of use of one 
or both feet; (2) the loss or permanent loss of use of both 
hands; or (3) permanent impairment of vision in both eyes, 
resulting in central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of the visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  For 
entitlement to assistance in the purchase of adaptive 
equipment only, a claimant is qualified if ankylosis of one 
or both knees or one or both hips results from a service- 
connected disease or injury.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808, 17.156 (2007).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well-
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more, will constitute loss of 
use of the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (2007).

Here, the veteran does not contend and the record does not 
show permanent impairment of vision or the loss or permanent 
loss of use or both hands.  In addition, the record reflects 
that the veteran's left ankle disability has not resulted in 
loss of use of the left foot.  In the opinion of the VA 
examiner who performed the January 2007 VA orthopedic 
examination, the left ankle disability is moderate in 
severity.  It does not result in no effective function 
remaining other than that which would be equally well-served 
by an amputation stump.  The veteran's claim is based on the 
argument that his back and ankle disabilities are sufficient 
to require him to use a lift to get into his car and, 
therefore, effectively results in the loss of use of both 
lower extremities.  He stated that his car is too old to have 
a lift installed and he needs a new one.  His daughter and 
wife have had to help him in an out of the car, but this is 
hurting their backs.  

Again, there is no medical evidence of record to suggest that 
no effective function, other than that which would be equally 
well-served by an amputation stump at the site of election 
below the knee with use of a suitable prosthetic appliance, 
remains in the veteran's lower extremities.  As discussed 
above, the January 2007 VA examiner opined that while the 
combined effects of the low back and ankle disabilities were 
very significant, the veteran was able to ambulate with an 
antalgic gait and sit.  It was noted that he had difficulty 
getting up from a seated position, but the veteran was noted 
to perform all activities of daily living, albeit with 
difficulty.  The veteran did not use assistive devices, 
crutches, braces or orthopedic shoes for either disability.  
In sum, he was able to perform limited ambulation and the 
activities of daily living despite the severity of his low 
back and left ankle disabilities.  Similarly, the statements 
from the VA physician who performed the hypertension 
examination in February 2007 indicate that his hypertension 
and polycythemia produce dizziness, but they do not produce 
disability that meets the criteria for automobile or adaptive 
equipment.  

Accordingly, since the veteran does not have a service-
connected qualifying impairment, he does not meet the basic 
eligibility criteria for financial assistance in the purchase 
of an automobile or conveyance or for adaptive equipment 
only.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for arthritis and 
calcaneal spurs of the left ankle is denied.

Entitlement to an increased rating for a low back disability 
is denied.

Entitlement to a TDIU is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


